To date, no personal representative has filed a motion for

                substitution. Accordingly, we

                           ORDER this appeal DISMISSED.




                                           ACca
                                       Hardesty


                  701.7Xe
                Douglas
                                                       aka•
                                                       Cherry
                                                                               ,J.




                cc: Hon. Leon Aberasturi, District Judge
                     Evenson Law Office
                     Attorney General/Carson City
                     Lyon County District Attorney
                     Third District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  2
(0) 1947A